Citation Nr: 0816143	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet and hands.

2.  Entitlement to service connection for colon cancer, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for chronic renal 
insufficiency. 

5.  Entitlement to service connection for arteriosclerotic 
heart disease.

6.  Entitlement to service connection peripheral neuropathy 
of the hands and feet. 

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for pneumoconiosis, 
claimed as lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2003, December 
2003, and October 2004 by the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
numbness of the feet and hands, colon cancer, diabetes 
mellitus, chronic renal insufficiency, arteriosclerotic heart 
disease, peripheral neuropathy of the hands and feet, PTSD, 
and pneumoconiosis.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The issues of colon cancer, diabetes mellitus, chronic renal 
insufficiency, arteriosclerotic heart disease, peripheral 
neuropathy of the hands and feet, PTSD, and pneumoconiosis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On the record at the March 2008 hearing, it was indicated 
that the veteran wished to withdraw the appeal concerning 
matter of entitlement to service connection for numbness of 
the feet and hands.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the matter of entitlement to service 
connection for numbness of the feet and hands have been met 
and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).

In this case, it was expressly indicated that the veteran 
withdrew his appeal concerning the matter of entitlement to 
service connection for numbness of the feet and hands during 
the March 2008 hearing.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning this issue, and 
the veteran's appeal of this issue is dismissed without 
prejudice.


ORDER

The appeal for entitlement to service connection for numbness 
of the feet and hands is dismissed.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for colon cancer, diabetes mellitus, chronic renal 
insufficiency, arteriosclerotic heart disease, peripheral 
neuropathy of the hands and feet, PTSD, and pneumoconiosis is 
warranted.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.  

As an initial matter, documents associated with the record in 
December 2000 indicate the veteran was awarded entitlement to 
Social Security Administration (SSA) disability benefits.  
The Court has held that where there is notice the veteran is 
receiving SSA disability benefits VA has a duty to acquire a 
copy of the decision granting such benefits and the 
supporting medical documents.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-3 (1992).  Although VA is not obligated to 
follow a determination made by SSA, these records may be 
relevant to the matters on appeal.

The claims file reflects that the veteran has received 
medical treatment from the VA Medical Centers (VAMC) in 
Salem, North Carolina; Richmond, Virginia; and Beckley, West 
Virginia.  Evidence of record indicates that the veteran was 
treated for colon cancer in December 1999 at the VAMC in 
Beckley, West Virginia.   However, as the claims file only 
includes records from that provider dated from July 2000 to 
April 2007, any additional records from that facility should 
be obtained.  The record also contains selected records from 
the Salem and Richmond VAMCs.  Additional records from those 
facilities should also be obtained.  During his March 2008 
hearing and in numerous written statements of record, the 
veteran indicated that he has received treatment, including 
individual psychotherapy, for his claimed PTSD disability at 
the Princeton Vet Center since March 2003 and for his claimed 
lung disability at the Charleston Area Medical Center.  

Consequently, the AMC/RO should obtain and associate with the 
claims file all outstanding VA records as well as any private 
treatment records that are clearly identified by the 
appellant and/or his representative.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
that treated him for his claimed 
disabilities of colon cancer, diabetes 
mellitus, chronic renal insufficiency, 
arteriosclerotic heart disease, 
peripheral neuropathy of the hands and 
feet, PTSD, and pneumoconiosis since 
February 1972.  Of particular interest 
are any VA records of evaluation and/or 
treatment of the claimed disabilities for 
the following time periods: 1) for the 
periods from February 1972 to October 
2002 and from December 2003 to August 
2005, from the Richmond VAMC; 2) for the 
period from February 1972 to the present, 
from the Salem VAMC; and 3) for the 
periods from February 1972 to July 2000 
and from April 2007 to the present, from 
the Beckley VAMC.  

Also of interest are any records of 
evaluation and/or treatment of the 
veteran's claimed PTSD disability from 
the Princeton Vet Center, for the period 
from March 2003 to the present.  The 
AMC/RO should also request any private 
records of evaluation and/or treatment of 
the veteran's claimed lung disability of 
pneumoconiosis from the Charleston Area 
Medical Center for the period from 
February 1972 to the present, to include 
any black lung examinations (as 
referenced in March 2008 hearing 
transcript of record).  

After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination with all 
associated medical records.  If the RO 
cannot obtain those records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. 

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the   June 2007 supplemental 
statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


